Citation Nr: 1725578	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for status post total right ankle replacement, as secondary to his service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to February 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran filed a timely Notice of Disagreement in August 2015.  A Statement of the Case (SOC) was issued in May 2016.  The Veteran filed a Substantive Appeal in May 2016, and requested a videoconference hearing on the issue.  A Supplemental Statement of the Case (SSOC) was issued in December 2016.  The Veteran filed another Substantive Appeal in December 2016 to clarify that he only sought appeal on the issue of his right ankle disability.  In that Substantive Appeal, the Veteran against requested a videoconference hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in his May 2016 and December 2016 Substantive Appeals.  As that request has not been fulfilled, an additional remand is necessary to schedule the hearing.  He should be scheduled for a hearing at his local RO as soon as possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file. Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




